



cgixengagementletterimage1.jpg [cgixengagementletterimage1.jpg]








September 9, 2016


STRICTLY CONFIDENTIAL


Cancer Genetics, Inc.
201 Route 17 North, 2nd Floor
Rutherford, New Jersey 07070
Attn: Panna Sharma, Chief Executive Officer


Dear Mr. Sharma:


This letter agreement (this “Agreement”) constitutes the agreement between
Cancer Genetics, Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), that Rodman shall serve as the exclusive
agent, advisor or underwriter in any offering (each, an “Offering”) of
securities of the Company (“Securities”) during the Term (as defined below) of
this Agreement. The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Rodman and
nothing herein implies that Rodman would have the power or authority to bind the
Company and nothing herein implies that the Company shall have an obligation to
issue any Securities. It is understood that Rodman’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Rodman deems appropriate under the
circumstances and to the receipt of all internal approvals of Rodman in
connection with the transaction. The Company expressly acknowledges and agrees
that Rodman’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
a successful Offering of the Securities or the success of Rodman with respect to
securing any other financing on behalf of the Company. Rodman may retain other
brokers, dealers, agents or underwriters on its behalf in connection with an
Offering.


A.Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Rodman as follows:


1.Cash Fee. The Company shall pay to Rodman a cash fee, or as to an underwritten
Offering an underwriter discount, equal to 7% of the aggregate gross proceeds
raised in each Offering.


2.Warrant Coverage. The Company shall issue to Rodman or its designees at each
Closing, warrants (the “Rodman Warrants”) to purchase that number of shares of
common stock of the Company equal to 5% of the aggregate number of shares of
Common Stock placed in each Offering (if the Securities are convertible or
include a “greenshoe” or “additional investment” option component, such shares
of Common Stock underlying such Securities or options). If the Securities
included in an Offering are non-convertible, the Rodman Warrants shall be
determined by dividing the gross proceeds raised in such Offering divided by the
then market price of the Common Stock. The Rodman Warrants shall have the same
terms as the warrants issued to investors in the applicable Offering. If no
warrants are issued to investors in an Offering, the Rodman Warrants shall be in
a customary form reasonably acceptable to Rodman, have a term of 5 years and an
exercise price equal to 110% of the then market price of the Common Stock.





--------------------------------------------------------------------------------





430 Park Avenue | New York, New York 10022 | 212.356.0500
Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC



--------------------------------------------------------------------------------





3.Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Rodman (a) up to $10,000 for out of pocket expenses incurred by
Rodman in connection with marketing the transaction (i.e., road show expenses,
background checks, tombstones, etc.) and (b) up to $50,000 for legal fees and
expenses of Rodman (provided, however, that such reimbursement amount in no way
limits or impairs the indemnification and contribution provisions of this
Agreement).


4.Tail Fee. Rodman shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other equity or equity-linked financing or
capital-raising transaction of any kind (“Tail Financing”) to the extent that
such financing or capital is provided to the Company by investors whom Rodman
had contacted during the Term, introduced, directly or indirectly, to the
Company during Term, or who purchased securities from the Company during the
Term, if such Tail Financing is consummated at any time within the 12-month
period following the expiration or termination of this Agreement, other than
with respect to investors listed on Exhibit A hereto.


5.Right of First Refusal. If within the 12-month period following consummation
of each Offering, the Company or any of its subsidiaries (a) decides to make any
exchange or tender offer for its own securities or make any distributions or a
spin-off or split-off, and the Company decides to retain a financial advisor for
such transaction, Rodman (or any affiliate designated by Rodman) shall have the
right to act as the Company’s exclusive financial advisor for any such
transaction; or (b) decides to finance or refinance any indebtedness in a
broadly marketed offering of debt securities using a manager or agent, Rodman
(or any affiliate designated by Rodman) shall have the right to act as lead
manager, lead placement agent or lead agent with respect to such financing or
refinancing; or (c) decides to raise funds by means of a public offering or a
private placement of equity or equity-linked securities using an underwriter or
placement agent, Rodman (or any affiliate designated by Rodman) shall have the
right to act as lead underwriter or lead placement agent for such financing. If
Rodman or one of its affiliates decides to accept any such engagement, the
agreement governing such engagement will contain, among other things, provisions
for customary fees for transactions of similar size and nature and the
provisions of this Agreement, including indemnification, which are appropriate
to such a transaction. This right of first refusal shall not apply to a
strategic transaction with a business engaged in the Company’s industry, the
principal purpose of which is not to raise capital, or any merger transaction.


B.Term and Termination of Engagement; Exclusivity. The term of Rodman’s
exclusive engagement will begin on the date hereof and end 30 days after the
date hereof (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination of this Agreement. During Rodman’s engagement hereunder:
(i) the Company will not, and will not permit its representatives to, other than
in coordination with Rodman, contact or solicit institutions, corporations or
other entities or individuals as potential cash purchasers of the Securities but
this shall not prohibit the Company from engaging in discussions with respect to
potential mergers and acquisitions or any strategic transactions and (ii) the
Company will not pursue any financing transaction which would be in lieu of an
Offering. Furthermore, the Company agrees that during Rodman’s engagement
hereunder, all inquiries, whether direct or indirect, from prospective investors
(not otherwise carved out in the prior sentence) will be referred to Rodman and
will be deemed to have been contacted by Rodman in connection with an Offering.


C.Information; Reliance. The Company shall furnish, or cause to be furnished, to
Rodman all information requested by Rodman for the purpose of rendering services
hereunder (all such information being the “Information”). In addition, the
Company agrees to make available to Rodman upon request from time to time the
officers, directors, accountants, counsel and other advisors of the Company. The
Company recognizes and


2



--------------------------------------------------------------------------------





confirms that Rodman (a) will use and rely on the Information, including any
documents provided to investors in each Offering (the “Offering Documents” which
shall include any Purchase Agreements (as defined below)), and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(b) does not assume responsibility for the accuracy or completeness of the
Offering Documents or the Information and such other information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company. Upon
reasonable request, the Company will meet with Rodman or its representatives to
discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Rodman thereof, including any
document included or incorporated by reference therein. At each Offering, at the
request of Rodman, the Company shall deliver such legal letters, comfort letters
and officer’s certificates, all in form and substance satisfactory to Rodman and
its counsel as is customary for such Offering. Rodman shall be a third party
beneficiary of any representations, warranties, covenants and closing conditions
made by the Company in any Offering Documents, including representations,
warranties, covenants and closing conditions made to any investor in an
Offering.


D.Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:


1.    Underwritten Offering. If an Offering is an underwritten Offering, the
Company and Rodman shall enter into a customary underwriting agreement in form
and substance satisfactory to Rodman and its counsel.


2.    Best Efforts Offering. If an Offering is on a best efforts basis, the sale
of Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Rodman. Prior to the signing of
any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquiries from prospective
investors.


3.    Escrow and Settlement. In respect of each Offering, the Company and Rodman
shall enter into an escrow agreement with a third party escrow agent, which may
also be Rodman’s clearing agent, pursuant to which Rodman’s compensation and
expenses shall be paid from the gross proceeds of the Securities sold. If the
Offering is settled in whole or in part via delivery versus payment (“DVP”),
Rodman shall arrange for its clearing agent to provide the funds to facilitate
such settlement. The Company shall bear the cost of the escrow agent and shall
reimburse Rodman for the actual out of pocket cost up to $10,000 of such
clearing agent settlement and financing, if any.


4.    FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Rodman determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting) in writing upon the request of Rodman to comply with any
such rules; provided that any such amendments shall not provide for terms that
are less favorable to the Company.


E.Confidentiality. In the event of the consummation or public announcement of
any Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the Offering at its cost of “tombstone”
advertisements in financial and other newspapers and journals.


F.Indemnity.




3



--------------------------------------------------------------------------------





1.    In connection with the Company’s engagement of Rodman as Offering agent,
the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (B) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.


2.    The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.    Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.




4



--------------------------------------------------------------------------------





4.    The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the other,
with respect to Rodman’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company
pursuant to the applicable Offering (whether or not consummated) for which
Rodman is engaged to render services bears to (b) the fee paid or proposed to be
paid to Rodman in connection with such engagement.


5.    The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.


G.Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman.


H.Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.


I.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein. Any disputes that arise under this Agreement, even
after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly


5



--------------------------------------------------------------------------------





waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. The prevailing party in
such litigation shall be entitled to have and recover from the other party the
costs and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Rodman and the Company.


J.Representations, Warranties and Covenants of Placement Agent. Rodman hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:


1.    The Placement Agent is a member in good standing of FINRA and is
registered as a broker-dealer under the Exchange Act. The Placement Agent is in
compliance with all applicable rules and regulations of the SEC and FINRA,
except to the extent that such noncompliance would not have a material adverse
effect on the transactions contemplated hereby. None of the Placement Agent or
its affiliates, or any person acting on behalf of the foregoing (other than the
Company or its affiliates or any person acting on its or their behalf, in
respect of which no representation is made) has or will engage in general
advertising or general solicitation or has taken nor will it take any action
that conflicts with the conditions and requirements of, or that would make
unavailable with respect to the Offering, the exemption(s) from registration
available pursuant to Rule 506 of Regulation D or Section 4(a)(2) of the Act, or
knows of any reason why any such exemption would be otherwise unavailable to it.


2.    Neither Placement Agent nor any Placement Agent Related Persons (as
defined below) are subject to any Disqualification Event. Placement Agent has
exercised reasonable care to determine whether any Placement Agent Covered
Person is subject to a Disqualification Event. The Prospectus will contain a
true and complete description of the matters required to be disclosed with
respect to Placement Agent and Placement Agent Related Persons pursuant to the
disclosure requirements of Rule 506(e) of Regulation D, to the extent
applicable. As used herein, “Placement Agent Related Persons” means any
predecessor of Placement Agent, any affiliated company, any director, executive
officer, other officer of Placement Agent participating in the Offering, any
general partner or managing member of Placement Agent, any beneficial owner of
20% or more of Placement Agent’s outstanding voting equity securities,
calculated on the basis of voting power, and any “promoter” (as defined in Rule
405 under the Act) connected with Placement Agent in any capacity. Placement
Agent agrees to promptly notify the Company in writing of (i) any
Disqualification Event relating to any Placement Agent Related Person and (ii)
any event that would, with the passage of time, become a Disqualification Event
relating to any Placement Agent Related Person.


K.Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, at the address set
forth on the first page hereof, e-mail: notices@rodm.com, Attention: Head of
Investment Banking, and if sent to the Company, to the address set forth on the
first page hereof, fax number __________________ Attention: Chief Executive
Officer. Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine.


L.Conflicts. The Company acknowledges that Rodman and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Rodman may acquire information of
interest to the Company. Rodman shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.




6



--------------------------------------------------------------------------------





M.Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.


N.Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company with respect to this Offering and
supersedes any prior agreements with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


*********************


7



--------------------------------------------------------------------------------







In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


Very truly yours,


RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO., LLC




By _/s/ Edward Silvera______________
Name: Edward Silvera
Title: COO
Accepted and Agreed:


CANCER GENETICS, INC.






By _/s/ Edward J. Sitar_________________
    Name: Edward J. Sitar
Title: Chief Financial Officer


8



--------------------------------------------------------------------------------







EXHIBIT A


INVESTORS NOT COVERED BY TAIL FEE
Aspire Capital Partners
Diker Management
Grandeur Peak Global Advisors
Granite Investment Partners
Jacob Asset Management




9

